Citation Nr: 1220476	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-46 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a recurrent headache disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran has a recurrent headache disorder that began during his period of service.


CONCLUSION OF LAW

The criteria for service connection for a recurrent headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a recurrent headache disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in his testimony during his April 2012 Board personal hearing, the Veteran asserts that recurring headaches began in service and have continued to the present.  Considering the pertinent evidence in light of the above, the Board finds that the Veteran's claim for service connection for a recurrent headache disorder must be granted. 

The Veteran's service treatment records reflect in-service treatment for headaches, diagnosed as migraine headaches.  In January 1965, the Veteran was admitted to a hospital for one day due to complaints of headaches, with pain on the left side of his head.  The diagnosis was migraine headache, cause undetermined, and the Veteran was discharged with treatment of general medicine.  In October 1967, the Veteran was again treated for migraine headache.  

During his April 2012 Board hearing, the Veteran testified that recurrent headaches began during his period of service, and would occur every three or four days.  He testified that he was hit in the head several times during service, but did not seek medical treatment for any such injuries, and that he did not go to sick call every time he had a headache.  He also testified that his headaches continued with the same frequency after his discharge from service in 1968 until the present, although they had become worse recently, and that they occurred in the same place, which was right over the top of his eyes.  He further testified that he had treated his headaches with aspirin until recently, when he was prescribed other medication for his headaches and back pain.  He testified that he essentially never sought medical treatment from a doctor after service because he could not afford it, and that the one time he did see a doctor he was told to go home and take aspirin.

The Veteran is competent to report matters within his own personal knowledge, such as experiencing the onset of recurrent headaches in service and their continuation to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds his assertions that his headaches, which were documented in the service treatment records, persisted after service and to the present, to be credible.  Thus, the Board finds that the Veteran has a recurrent headache disorder that began during his period of service. 

The Board notes that, at the time of his February 1968 examination for separation from service, the Veteran was noted to have had a normal examination of the head, no headache disorder was noted, and the Veteran reported having no history of frequent or severe headache.  The Board also notes that the only post-service medical treatment record reflecting any headache is a February 2009 VA treatment record indicating that the Veteran complained of neck pain, back pain, and headache, and was found to have had high blood pressure.  Furthermore, February 2009, March 2009, April 2009, August 2009, December 2009, and August 2010 VA treatment records reflect that the Veteran denied headache.  

However, even considering this evidence, the Board finds the Veteran's testimony regarding his continuity of headache symptomatology to be credible.  While the February 1968 service examination report indicates that the Veteran reported no history of headache, service treatment records confirm the existence of in-service headaches, and that on two occasions the Veteran was treated for a diagnosis of migraine headache.  Also, the Veteran explained that his lack of treatment for headaches from the time of service was the result of his inability to pay for medical treatment, his own self-medication with aspirin, and the fact that when he sought medical treatment he was told only to take aspirin.  Furthermore, as the Veteran explained in his November 2009 substantive appeal, he had not sought medical treatment every time a headache had occurred, and his disorder has been manifested by headaches every few days; thus, the Veteran would not report headache at the time of every instance of VA medical treatment.  The Board finds the Veteran's explanations to be entirely plausible, and, resolving reasonable doubt in his favor, the Board finds them to be credible.

Finally, the Board notes the report of a March 2009 VA examination.  At the time of examination, it was noted that the Veteran had been treated for headaches a couple of times during active duty and had been diagnosed with migraine headaches, and that he presently claimed that he developed headaches about every other day and took Advil for them.  There was noted to be no other concomitant symptoms, and the Veteran denied photophobia or phonophobia.  It was noted that the Veteran's current VA medical records were silent with respect to headache complaints, except for one occasion during which the headaches were attributed to high blood pressure because his systolic blood pressure was measured to be over 200 millimeters of mercury.  The diagnosis was recurrent headaches secondary to elevated blood pressure.  

However, the March 2009 VA examiner did not provide any rationale for the diagnosis, aside from noting that a previous examiner had made a similar finding, and did not render an opinion as to whether such recurrent headaches were in any way related to service.  Also, in rendering a diagnosis, the VA examiner did not address the Veteran's in-service treatment for headaches; in this regard, service treatment records do not indicate any findings pertinent to, or treatment for, elevated blood pressure.  In light of this absence of information and explanation, the Board finds the March 2009 VA examiner's opinion to be of diminished probative value.  See Guerrieri v.  Brown, 4 Vet. App. 467, 471 (1993) (as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The record reflects multiple instances of treatment for an in-service headache condition.  It also indicates a current recurrent headache disorder, as reflected in the Veteran's competent reports of current headaches and the March 2009 VA examiner's diagnosis of recurrent headaches.  Furthermore, as discussed above, the Board finds that the Veteran's assertions of continuity of recurrent headaches from the time of service to the present are credible.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  Thus, the Board finds the evidence as to whether the Veteran has a recurrent headache disorder that began during service to be at least in relative equipoise.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a recurrent headache disorder have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a recurrent headache disorder is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


